Per Curiam.

The premises in question, a store, were leased solely and exclusively for business purposes and the fact that the lessee permitted the respondents, his employees, to live on the premises did not change the type of tenancy nor did it create a right of possession in such employees, as against the landlord, upon the surrender of the premises by the lessee at the end of his lease. In the absence of permission of the landlord to the respondents to stay in possession, and upon the notice from the landlord to remove, the respondents were squatters or intruders within the purview of subdivision 4 of section 1411 of the Civil Practice Act and subject to removal thereunder. Since the premises involved were business premises, they were not within the purview of the local rent laws and therefore no certificate of eviction was required before commencing removal proceedings.
*101The final order should be reversed, without costs, and final order directed for landlord as prayed for in the petition, with costs.